* Corpus Juris-Cyc References: Constitutional Law, 12CJ, p. 780, n. 98; Counties, 15CJ, p. 612, n. 60 New; p. 641, n. 60; p. 642, n. 67; Statutes, 36Cyc, p. 1159, n. 19.
Warren county constitutes a separate road district under chapter 207, Laws of 1920, and gave notice of its intention to issue bonds for the purpose of constructing an improved road from a point on the highway running along the Yazoo  Mississippi Valley Railroad, above the city of Vicksburg, extending in a general northwesterly direction, crossing the Yazoo river, and entering Issaquena county, and running west from said point to the county line between Warren and Issaquena counties for a distance of about three and one-fourth miles; and thence northwesterly through Warren county to a point on the Mississippi river. The proposition was submitted to a vote of the people, and the election resulted favorably to the bond issue. Whereupon, George Williamson, a citizen and property owner of Warren county, filed a bill in the chancery court seeking an injunction to prevent the issuance of the said bonds for said purpose, alleging that the board was without authority to construct any part of the road which passes through Issaquena county from the proceeds of such bond issue, and that if same was permitted, it would impose a burden upon complainant and his property not authorized by law. In the said bill, chapter 224 of the Laws of 1924, purporting to authorize the board of supervisors of any county to build a part of a highway in a contiguous county with the consent of the board of supervisors of such contiguous county, where the construction or the improvement of such road would benefit the county proposing to do such work, is challenged as being unconstitutional in two respects:
(1) In that said act violates sections 71 and 61 of the state Constitution, in that its title did not indicate that it was an amendment to section 7130, Hemingway's Code, and, consequently, the title was insufficient; and because section 61 of the state Constitution requires an amendment to be set forth in full as it will read after amendment *Page 732 
and (2) that it is unconstitutional because it violates section 170 of the state Constitution, creating boards of supervisors, and giving them full jurisdiction over roads, ferries, and bridges in the county for which said board was elected, and that it is not permissible for such board of supervisors to go beyond their county limits in the exercise of their jurisdiction, and that they were not authorized to expend the public funds of their county in the construction or repair of roads in a contiguous county, and that it was not permissible for the board of supervisors of such contiguous county to consent to the surrender of its full jurisdiction over the public highways of the county.
It was further contended that the bond issue was void because chapter 224, Laws of 1924, limited the board of supervisors to doing such work as was provided for therein out of the general funds of the county, and that it is not permissible for them to issue bonds for the purpose of such work, and that the general funds in the county treasury were insufficient to do the work contemplated, and it was not the purpose of the board of supervisors to improve such road through Issaquena county from such funds, but it was their purpose to use the funds from the bond issue for that purpose, and that it is expressly provided in chapter 207, Laws of 1920, and chapter 176, Laws of 1914, that the funds derived from the bond issue shall not be used for any other purpose than that for which the bonds were issued.
We find it unnecessary to pass upon the constitutionality of chapter 224, Laws of 1924, because by the terms of that act it is expressly provided that —
"Whenever the board of supervisors of any county finds that any public road, bridge or causeway, located in a contiguous county and leading therefrom and into that county, is not properly worked or is not kept in good repair by the county in which same is located, and finds that its own county would be benefited by the proper working and repairing of such public road, bridge or *Page 733 
causeway, then in such event the board of supervisors of the county which would be benefited is hereby authorized and empowered, in their discretion, to cause to be worked and repaired at the expense of its county any such public road, bridge or causeway, for a distance not exceeding two miles beyond the county line, provided, always the board of supervisors of the county in which the public road, bridge or causeway, is located shall consent thereto. The board of supervisors of any county is hereby authorized and empowered to make and enter into for and in the name of its county, all necessary contracts for the working and repairing of such public road, bridge or causeway as herein provided, and to pay for the same out of the general funds of the county, provided that in instances where two or more townships of a county are cut off from land communication with the county seat of said county by the interposition of the territory of a contiguous county, then the board of supervisors of said divided county may at their discretion work as much as three and a quarter miles of public road in said contiguous county with the consent of the board of supervisors of said contiguous county" — thus providing how the work shall be paid for.
The general rule is that where an act specifically provides for one method, or for one plan of payment, other plans, or methods, are excluded, under the doctrine that where a statute prescribes the method, or enumerates powers, the enumeration is all that was intended to be conferred, and that other powers, or methods, are excluded.
It was evidently the intention of the legislature to limit the board of supervisors in doing work beyond the county limits, under this statute, to doing such work as could be paid for out of the general funds in the county treasury, and it did not contemplate that bond issues and other methods of creating indebtedness could be resorted to for the purpose of carrying on the work of road building, bridge building, etc., in another county. *Page 734 
We appreciate fully the advantage to the people of Warren county from having a good highway connecting the county site with the northwest part of said county, so that citizens could have access to the courthouse by such means quickly and without undue inconvenience at all periods of the year. We fully understand the difficulty, owing to the bayous, lakes, and other streams shown in the map accompanying the record, of building a road entirely in the territory of Warren county, and the fact that it would cheapen the construction of the road to build the same along the route indicated on the map, but the court cannot change the law to meet even this urgent necessity, but must adhere to the law as it is written.
We think, therefore, that the injunction should have been granted, as prayed for, and the decree of the chancellor refusing to grant the injunction is reversed, and injunction will be granted here enjoining the issuance of the bonds for the purpose of constructing that part of the road lying in Issaquena county.
Reversed and judgment here.